Filed 10/19/15 P. v. Singson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259573
                                                                           (Super. Ct. No. SB222551)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

RONALD WILLIAM SINGSON,

     Defendant and Appellant.


                   Ronald William Singson appeals an order denying his petition for
resentencing under Penal Code section 1170.126 of the Three Strikes Reform Act of
2012.1 (§§ 667, 1170.12, 1170.126; Prop. 36, as approved by voters, Gen. Elec. (Nov. 6,
2012), "the Act.") We deferred resolution of Singson's petition for writ of mandate
pending completion of briefing of this appeal and deny the petition by separate order.
(Singson v. Superior Court, No. B262897.) We conclude that the trial court did not abuse
its discretion by determining that Singson would pose an unreasonable risk of danger to
public safety, and affirm.
                              FACTUAL AND PROCEDURAL HISTORY
                   Singson is serving an indeterminate term of 51 years to life under the three
strikes law for conviction of vehicle theft (Veh. Code, § 10851, subd. (a)); two counts of


1
    All statutory references are to the Penal Code unless otherwise stated.
forgery (§ 470); grand theft (§ 487); and perjury (§ 118). We affirmed the judgment on
appeal. (People v. Singson (July 28, 1999, B122540) [nonpub. opn.].) Singson's criminal
history includes four prior strike convictions for first degree burglary. (§§ 667, subds.
(b)-(i), 1170.12, subds. (a)-(d), 459, 460.)
              Singson took a car from C.H., who he was dating, and sold it to a friend.
Our opinion affirming the conviction described the offense as follows: "Appellant told
[C.H.] he had been involved in 'some problems' with the car in Los Angeles and he had
gotten rid of it for her protection. He threatened [C.H.] with physical harm. They stayed
together at different motels over the next few days, and appellant assaulted her sexually
at one point." (People v. Singson, supra, B122540.) Singson obtained a "junk receipt"
and title for the car. (Ibid.) "Two portions of the DMV forms necessary to effectuate the
transfer of title to appellant contained signatures in the name of '[L.H.],' who was [C.H.]'s
mother. [L.H.] had not signed the forms and had not authorized the sale of the car."
(Ibid.) Afterward, Singson "left three or four messages on [L.H.]'s answering machine
during the month of July, in which he threatened to harm her and her daughter if they
pressed charges against him." (Ibid.)
              Singson had a disciplinary record while incarcerated in the early 1990's.
He was released in September 1995 and returned to prison two months later for violating
parole. Singson was released on August 1996 and returned to prison one month later for
violating parole. He was released in May 1997, absconded on parole, and within two
weeks committed the commitment offense.
              In January 2013, Singson filed a petition for resentencing as a second-strike
offender under the Act. The prosecutor opposed the petition. The court held an
evidentiary hearing that spanned several months. Eleven witnesses testified, including
experts, percipient witnesses, Singson, character witnesses, and experts for both sides.
              C.H. testified about the theft and sexual assault. She described facts
underlying her felony conviction for forging her mother's checks in 1997. She said
Singson made her take her mother's checks, threatened her with a butcher knife on the


                                               2
way to her mother's house, and took the money when the checks were cashed. She did
not report this because she was afraid. Singson left messages on her mother's answering
machine threatening to kill them if they cooperated with police. C.H. said after she
testified Singson filed a civil suit against her and her mother. It was dismissed. In 2010,
Singson sent a letter from prison to C.H.'s new home address in Oregon offering her
$30,000 to recant her testimony. It frightened her that he had her address. She purchased
her home through a trust and took other measures to prevent him from finding her. She
did not keep the letter. The letter violated a protective order.
              Daniel Swanson, a detective for the Simi Valley Police Department, opined
that Singson is not fit for resentencing because of a propensity for violence based on his
history, his discipline record, and Swanson's interview with Singson, among other things.
In 1998, Singson attempted to escape from prison. In 2001, he cut the neck of inmate
Mahan.
              Singson faced disciplinary charges for attempted murder. During the
proceedings, he admitted battery causing serious bodily harm. In 2003, he flooded his
cell and interfered with an officer's performance of his duty. In 2005, Singson hit another
inmate in the face. In 2007, he fought with an inmate. In 2010 and 2011, he fought with
inmates. Swanson described other disciplinary incidents. Singson was also the victim of
documented assaults, including an incident in 2006 in which an inmate choked him with
a cord, and another in 2012 in which an inmate stabbed him. Swanson also opined that
Singson is a neo-Nazi, and testified that his three lightning bolt tattoos represent acts of
violence committed on behalf of a neo-Nazi prison gang.
              Singson submitted evidence that in the past several years he completed
some college courses, participated in narcotics anonymous, attended Jewish religious
services and was approved for a kosher meal program. He worked as a plumber in
prison, was entrusted with power tools and sharp objects, and did not misuse that trust.
There was no evidence he used drugs in prison.



                                              3
              Singson submitted a number of "laudatory chronos," or favorable
statements from correctional officers, that were dated December 2012 and January 2013,
the month preceding his petition. Two officers told Swanson they did not sign the
documents. Four officers told an institutional gang investigator, Davis, the same thing.
Eight other laudatory chronos were legitimate. One laudatory chrono was signed by an
inmate, rather than an officer. Singson waived a hearsay objection to statements officers
made directly to Swanson, but objected to the information Swanson obtained indirectly
through Davis. The trial court overruled the objection.
              Richard Subia, a public safety consultant, opined that Singson is
appropriate for resentencing because he is unlikely to pose an unreasaonble risk of danger
to public safety if released. He believed much of Singson's disciplinary record was based
on mutual combat or Singson's victimization by other inmates. Subia testified that
correctional officers have a motive to deny signing laudatory chronos because the
Department of Corrections instructs them not to cooperate in Proposition 36 petitions.
He acknowledged that Singson's classification score was high, ranging between 161 and
207 throughout his incarceration, while the minimum score for a person with a life
sentence is between 52 and 60. He said that some factors other than violence affect the
score.
              Singson asked to be released into a treatment program. He had been
accepted at two sober living facilities. His friends testified that they would offer him
support if he were released. The grandmother of his teenage daughter testified about his
loving letters and phone calls to his daughter. She believed his daughter would benefit
from more contact with him.
              In July 2014, the trial court denied the petition after it concluded that
resentencing Singson would pose an unreasonable risk of danger to public safety. The
trial court noted that the commitment offenses were not violent, but violence and threats
surrounded them, and Singson continually victimized C.H. and her mother with threats
after committing the offenses. The court noted Singson's significant pre-incarceration


                                              4
criminal history, including four prior strikes for residential burglary, and that he was an
absconded parolee when he committed the commitment offense. The court noted his
consistently high classification score while in prison and his extensive disciplinary record
of violence including incidents in 2001, 2005, 2007, 2010, and 2011. The court
discounted an incident in 1999 involving an inmate who fought with him because he
thought Singson was a sex offender and "gave little weight to" evidence of white
supremacist tattoos and gang affiliation. It stated there was no question that Singson has
support if he is released. The judge found C.H. to be "an extremely credible witness."
The judge found that "forgery was involved with some but not all of the laudatory
chronos." The judge credited Singson's expert, Subia, except to the extent Subia relied on
the forged chronos.
                                        DISCUSSION
                       No Abuse of Discretion Under Proposition 36
              Under the three strikes law as it existed before Proposition 36, a defendant
convicted of two prior serious or violent felonies was subject to a minimum sentence of
25 years to life upon conviction of any third felony. The Act reduces punishment for
certain offenders whose current convictions are not serious or violent. Prisoners who are
currently serving an indeterminate sentence for a third felony conviction, which was not a
serious or violent felony, may seek resentencing as a second strike offender to a
determinate term. (§ 1170.126.)
              An offender who meets the statutory criteria "shall" be resentenced "unless"
the court, in its discretion, determines that resentencing would pose an "unreasonable risk
of danger to public safety." (§ 1170.126, subd. (f).) We review for abuse of discretion.
(People v. Flores (2014) 227 Cal. App. 4th 1070, 1075.) "Where, as here, a discretionary
power is statutorily vested in the trial court, its exercise of that discretion 'must not be
disturbed on appeal except on a showing that the court exercised its discretion in an
arbitrary, capricious or patently absurd manner that resulted in a manifest miscarriage of
justice.'" (People v. Rodrigues (1994) 8 Cal. 4th 1060, 1124.)


                                               5
              The trial court exercised its discretion not to resentence Singson in the
manner prescribed by section 1170.126, considering all relevant evidence and criteria. In
exercising its discretion, the trial court may consider "[t]he petitioner's criminal
conviction history." "disciplinary record," and "[a]ny other evidence the court, within its
discretion, determines to be relevant in deciding whether a new sentence would result in
an unreasonable risk of danger to public safety." (§ 1170.126, subd. (g)(1)-(3).) The trial
court expressly considered each factor. Substantial evidence in Singson's criminal
record, record of discipline, and the testimony of the witnesses supports its findings.
              Singson contends the trial court erred when it considered Davis's reports to
Swanson that four officers said they did not sign the laudatory chronos. There was no
independent testimony from those officers and they did not speak directly to Swanson.
But even if we assume hearsay rules apply in a resentencing hearing, there was no error.
The prosecution agreed in closing arguments that these statements would not be
considered for the truth of the matter asserted. And there was other substantial evidence
to sustain its finding that Singson forged laudatory chronos. Two officers told Swanson
directly that they did not sign the documents. One was "adamant" and "angry" and
pointed out that his name was misspelled. Singson stipulated that the court could rely on
statements made directly to Swanson. We are confident the outcome would not have
been different without the evidence of the four additional forged chronos.
              Singson contends C.H. was not credible because she was young, shares a
criminal history with him, and was wrong when she testified he had a swastika tattoo on
his chest. The jury in the underlying case and the resentencing judge credited her
testimony. It is not our role to reweigh it, even if we were so inclined.
              The trial court acted within its discretion when it discredited many of
Singson's innocent explanations for his disciplinary record. Singson offered evidence
that a document in his file incorrectly contained an "R-suffix," which identifies an inmate
as a sex offender. It was based on a juvenile adjudication for a misdemeanor sex
offense. It was corrected in 2000, although not eliminated from his file. He contends


                                              6
that his violent encounters were defensive and in response to being victimized by inmates
because of the R-suffix and because he was Jewish. He testified he cut Mahan's throat
because Mahan was trying to rape him, and had raped him the night before in his cell. He
also attributed the rape to his R-suffix and because he was Jewish. Singson had an
opportunity at the administrative hearings on the disciplinary proceedings, and again at
the resentencing hearing, to offer any explanation or defenses he could. He has given
multiple versions of these incidents and his testimony was not credited. As the court told
the prosecutor during closing argument, "I'm aware of the difference in the versions. And
I do recall them." It is not our role to reweigh the evidence or reevaluate the credibility
of witnesses. (People v. Ochoa (1993) 6 Cal. 4th 1199, 1206.)
              The People contend they have no burden in the resentencing proceedings.
We do not reach the issue because the trial court held the prosecution to the burden of
proving dangerousness by a preponderance of the evidence, and found the burden was
met.
              Proposition 47's Definition of Dangerousness Does Not Apply
              Recently enacted Proposition 47 ("the Safe Neighborhoods and Schools
Act," § 1170.18, subd. (c)) does not modify the definition of "unreasonable risk of danger
to public safety" in section 1170.126, subdivision (f).2 Proposition 47 renders
misdemeanors as certain offenses that previously were felonies or "wobblers." It creates
a new resentencing provision by which qualified people may request resentencing in
accordance with its provisions. (§ 1170.18, subd. (c).) In the text of Proposition 47 is the
provision: "As used throughout this Code, 'unreasonable risk of danger to public safety'
means an unreasonable risk that the petitioner will commit a new [super strike] violent
felony within the meaning of clause (iv) of subparagraph (C) of paragraph (2) of



2
 The question whether the definition of "unreasonable risk of danger to public safety" in
Proposition 47 applies to resentencing under the Proposition 36 is pending before the
California Supreme Court in People v. Chaney (May 20, 2015, S223676) and People v.
Valencia (Mar. 24, 2015, S223825).
                                              7
subdivision (e) of Section 667." (Ibid.)3 The plain language of Proposition 47 applies
this definition "throughout [the Penal] Code," but the apparent purpose of a statute will
not be sacrificed to a literal construction. (Cossack v. City of Los Angeles (1974) 11
Cal. 3d 726, 733.) In interpreting Proposition 47, we apply the same principles that
govern statutory interpretation. (People v. Superior Court (Cervantes) (2014) 225
Cal. App. 4th 1007, 1014.) The intent of the voters governs. (People v. Jones (1993) 5
Cal. 4th 1142, 1146.)
              Nothing in the analyses and arguments in the official ballot pamphlet for
Proposition 47, public policy, the social context of the initiative, or the statutory scheme
suggests that the voters intended to modify the provisions of Proposition 36. Proposition
47 reflects a policy to require courts to resentence all qualified misdemeanants, unless
they are likely to commit a super-strike. In contrast, Proposition 36 allows trial courts
broad discretion to determine whether resentencing eligible felons "would pose an
unreasonable risk of danger to public safety," consistent with its purpose to reform the
three strikes law while keeping intact a core commitment to protecting the public from
serious and violent felons such as Singson.
              Reading Propositions 36 and 47 together, in the context of the statutory
framework as a whole, we conclude the literal meaning of the phrase, "[a]s used
throughout this Code" in section 1170.18, subdivision (c), does not comport with the
purpose of either propositions, and applying its provisions to section 1170.126,
subdivision (f) would frustrate rather than promote the intent of the electorate.
                                   No Right to Jury Trial
              Singson did not have a right to a jury trial on his petition for resentencing.
Resentencing under section 1170.126, subdivision (f) does not increase or aggravate the

3
  Section 667, subdivision (e)(2)(C)(iv) identifies a short list of extremely serious and
violent felonies, often referred to as "super strikes." They are sexually violent offenses,
certain child molestation offenses, homicide offenses and solicitation to commit murder,
assault with a machine gun on a peace officer or firefighter, possession of a weapon of
mass destruction, and any serious or violent felony punishable by life in prison or death.
(Id., subparts (I)-(VIII).)
                                              8
petitioner's sentence. It is akin to a downward sentence modification due to intervening
laws. (People v. Superior Court (Kaulick) (2013) 215 Cal. App. 4th 1279, 1304; see
Dillon v. United States (2010) 560 U.S. 817, 828-829.)
                                      DISPOSITION
             The order is affirmed.
             NOT TO BE PUBLISHED.




                                         GILBERT, P. J.

We concur:



             YEGAN, J.



             PERREN, J.




                                            9
                                 Jean M. Dandona, Judge

                        Superior Court County of Santa Barbara

                            ______________________________


             Nancy L. Tetreault, under appointment by the Court of Appeal, for
Defendant and Appellant.


             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Idan Ivri, Deputy Attorney General, for
Plaintiff and Respondent.




                                          10